--------------------------------------------------------------------------------

Exhibit 10.1
 
WARRANT PURCHASE AGREEMENT
 
THIS WARRANT PURCHASE AGREEMENT, dated as of November 22, 2013 (this
“Agreement”), is made and entered into by and between CERBERUS BUSINESS FINANCE,
LLC (the “Seller”) and MOTORCAR PARTS OF AMERICA, INC. (the “Purchaser”).
 
W I T N E S S E T H:
 
WHEREAS, the Purchaser issued a Warrant, dated May 24, 2012 (the “Warrant”), to
the Seller to purchase up to one hundred thousand (100,000) shares of the
Purchaser’s common stock, par value $0.01 per share (the “Common Stock”), at an
initial exercise price of Seventeen Dollars ($17.00) per share; and
 
WHEREAS, as a result of certain anti-dilution adjustments, the Warrant now
represents the right of the Seller to purchase up to Two Hundred Nineteen
Thousand Three Hundred Fifty Five (219,355) shares of Common Stock (the “Warrant
Shares”) at an exercise price of Seven Dollars and Seventy-Five Cents ($7.75)
per share (the “Exercise Price”); and
 
WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Warrant, based upon and subject to the terms
and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements set forth herein, and such other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
Section 1.                Certain Definitions.  When used in this Agreement, the
following terms shall have the meanings set forth below:
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such Person, and the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.


“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Closing Price” means, with respect to a particular date, the closing trade
price of the Common Stock on The Nasdaq Global Select Market on such particular
date, as reported by Bloomberg, L.P.

--------------------------------------------------------------------------------

“Encumbrance” means any pledge, hypothecation, assignment, lien, restriction,
charge, claim, security interest, option, preference, priority or other
preferential arrangement of any kind or nature whatsoever.
 
“Organizational Documents” means (a) in the case of a Person that is a
corporation, its articles or certificate of incorporation and its by-laws,
regulations or similar governing instruments required by the laws of its
jurisdiction of formation or organization; (b) in the case of a Person that is a
partnership, its articles or certificate of partnership, formation or
association, and its partnership agreement (in each case, limited, limited
liability, general or otherwise); (c) in the case of a Person that is a limited
liability company, its articles or certificate of formation or organization, and
its limited liability company agreement or operating agreement; and (d) in the
case of a Person that is none of a corporation, partnership (limited, limited,
general or otherwise), limited liability company or natural person, its
governing instruments as required or contemplated by the laws of its
jurisdiction of organization.


“Per Share Warrant Price” means the amount by which the Closing Price of the
Common Stock on Friday, November 22, 2013 exceeds the Exercise Price.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Securities Exchange Act of 1934, as amended, and all
types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.
 
 “Transfer Restriction” means, with respect to any security or other property,
any condition to or restriction on the ability of the holder thereof to sell,
assign or otherwise transfer such security or other property or to enforce the
provisions thereof or of any document related thereto, whether set forth in such
security or other property itself or in any document related thereto or arising
by operation of law, including, without limitation, such conditions or
restrictions arising under federal, state or foreign laws or under any
contracts, arrangements or agreements.


Section 2.                Purchase and Sale of the Warrant.
 
(a)            Subject to the terms of this Agreement, the Seller shall sell,
convey, assign and deliver to the Purchaser, and the Purchaser shall purchase,
acquire and accept from the Seller, the Warrant and any and all rights and
benefits incident to the ownership thereof (the “Transaction”).
 
(b)            In consideration of the aforesaid sale, conveyance, assignment
and delivery of the Warrant, the Purchaser shall pay to the Seller an aggregate
amount in cash (the “Purchase Price”) equal to the product of (a) the Per Share
Warrant Price and (b) the total number of Warrant Shares subject to the Warrant
(i.e. Two Hundred Nineteen Thousand Three Hundred Fifty Five (219,355)).1
 
-2-

--------------------------------------------------------------------------------

Section 3.                Representations, Warranties and Agreements of the
Seller.  The Seller hereby represents and warrants to, and agrees with, the
Purchaser as of the date hereof and as of the Settlement Date (as defined in
Section 7(a) below) as follows:
 
(a)            Capacity; Due Authorization and Execution; Enforceability.  The
Seller has the power and capacity to enter into this Agreement and to consummate
the Transaction.  The execution, delivery, and performance by the Seller of this
Agreement and the consummation by the Seller of its obligations hereunder have
been duly authorized by all necessary action by the Seller.  This Agreement has
been duly and validly executed and delivered by the Seller and constitutes the
legal, valid and binding obligation of the Seller, enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws from time to
time in effect that affect creditors’ rights generally, and by legal and
equitable limitations on the availability of specific remedies.  Any person
signing this Agreement on behalf of the Seller has been duly and validly
authorized and empowered to do so and has the authority to bind the Seller and
to effectuate the Transaction on behalf of the Seller.
 
(b)            No Contravention; No Conflict.  The execution, delivery and
performance by the Seller of this Agreement and consummation by the Seller of
the Transaction do not and will not (i) violate any decree or judgment of any
court or other governmental authority applicable to or binding on the Seller,
(ii) violate any provision of any foreign, federal or state statute, rule or
regulation which is, to the Seller’s knowledge, applicable to the Seller, (iii)
conflict with, or result in any violation of, any provision of any
Organizational Document of the Seller or (iv) violate or result in a default
under any contract to which the Seller or any of the Seller’s assets or
properties are bound.  No consent or approval of any governmental authority or
other Person not a party hereto is required for the execution, delivery and
performance by the Seller of this Agreement or the consummation of the
Transaction by the Seller.
 
(c)            Beneficial Ownership; No Encumbrances; Transfer Restrictions. 
The Seller is the lawful owner of the Warrant with good and marketable title
thereto, and the Seller has the absolute right to sell, assign, convey, transfer
and deliver the Warrant and any and all rights and benefits incident to the
ownership thereof, all of which rights and benefits are transferable by the
Seller to the Purchaser pursuant to this Agreement, free and clear of any
Encumbrances or Transfer Restrictions, other than Transfer Restrictions arising
solely under the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder.
 

--------------------------------------------------------------------------------

1 By way of example, if the Closing Price of the Common Stock on November 22,
2013 is Seventeen Dollars and Seventy-Five Cents ($17.75), then (i) the Per
Share Warrant Price would be Ten Dollars ($10.00) and (ii) the Purchase Price
would be Two Million One Hundred Ninety Three Thousand Five Hundred Fifty
Dollars ($2,193,550).
-3-

--------------------------------------------------------------------------------

(d)            Trading Activities.  During the period from the date of this
Agreement through the Settlement Date, the Seller shall not, and shall cause its
Affiliates and any Person acting on behalf of the Seller or its Affiliates not
to, (i) take, directly or indirectly, any action designed to cause or to result
in the stabilization or manipulation of the price of any security of the
Purchaser, (ii) sell, bid for, purchase, or, pay any compensation for soliciting
purchases of any securities of the Purchaser or (iii) pay or agree to pay to any
Person any compensation for soliciting another to purchase any securities of the
Purchaser.
 
(e)            Review With Counsel and Other Advisors.  The Seller has had the
opportunity to consult with the Seller’s own counsel and financial and other
advisors with respect to this Agreement, the terms hereof and the Transaction to
be consummated hereunder and has executed and delivered this Agreement freely
and voluntarily.
 
Section 4                  Representations, Warranties and Agreements of the
Purchaser.  The Purchaser hereby represents and warrants to, and agrees with,
the Seller as of the date hereof and as of the Settlement Date as follows:
 
 (a)            Capacity; Due Authorization and Execution; Enforceability.  The
Purchaser has the power and capacity to enter into this Agreement and to
consummate the Transaction.  This Agreement has been duly and validly executed
and delivered by the Purchaser and constitutes the legal, valid and binding
obligation of the Purchaser, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws from time to time in effect that
affect creditors’ rights generally, and by legal and equitable limitations on
the availability of specific remedies.  Any person signing this Agreement on
behalf of the Purchaser has been duly and validly authorized and empowered to do
so and has the authority to bind the Purchaser and to effectuate the Transaction
on behalf of the Purchaser.
 
(b)            No Contravention; No Conflict.  The execution, delivery and
performance by the Purchaser of this Agreement and consummation by the Purchaser
of the Transaction do not and will not (i) violate any decree or judgment of any
court or other governmental authority applicable to or binding on the Purchaser,
(ii) violate any provision of any foreign, federal or state statute, rule or
regulation which is, to the Purchaser’s knowledge, applicable to the Purchaser,
(iii) conflict with, or result in any violation of, any provision of any
Organizational Document of the Purchaser or (iv) violate or result in a default
under any contract to which the Purchaser or any of the Purchaser’s assets or
properties are bound.  No consent or approval of any governmental authority or
other Person not a party hereto is required for the execution, delivery and
performance by the Purchaser of this Agreement or the consummation of the
Transaction by the Purchaser.
 
(c)            Purchaser’s Information and Investment Experience and
Sophistication.  The Purchaser, by reason of, among other things, the
Purchaser’s business, investment, and financial experience and sophistication,
is capable of evaluating the merits and risks of the Transaction and of
protecting its own interests in connection with the Transaction.  The Purchaser
is an experienced and sophisticated purchaser of securities of various types and
kinds, including but not limited to securities similar to the Warrant and the
Warrant Shares.
-4-

--------------------------------------------------------------------------------

(d)             Independent Evaluation.  The Purchaser has conducted an
independent evaluation of the Warrant to determine whether to engage in the
Transaction, and the Purchaser has made its own decision to enter into this
Agreement.
 
(e)            Review With Counsel and Other Advisors.  The Purchaser has had
the opportunity to consult with the Purchaser’s own counsel and financial and
other advisors with respect to this Agreement, the terms hereof and the
Transaction to be consummated hereunder and has executed and delivered this
Agreement freely and voluntarily.
 
(f)            Sufficient Funds.  The Purchaser has sufficient and readily
available funds to pay the Purchase Price to the Seller on the Settlement Date.
 
(g)            Trading Activities.  During the period from the date of this
Agreement through the Settlement Date, the Purchaser shall not, and shall cause
its Affiliates and any Person acting on behalf of the Purchaser or its
Affiliates not to, (i) take, directly or indirectly, any action designed to
cause or to result in the manipulation of the price of any security of the
Purchaser, (ii) sell (including, without limitation, engaging in any Short
Sales), bid for, purchase, or, pay any compensation for soliciting purchases of
any securities of the Purchaser or (iii) pay or agree to pay to any Person any
compensation for soliciting another to purchase any securities of the Purchaser.
 
(h)            No Additional Seller’s Representations or Warranties.  The Seller
is not making any representations or warranties to the Purchaser, and the
Purchaser is not relying on any statements, whether oral or written, which may
have been made at any time by the Seller or on the Seller’s behalf, except for
those representations and warranties of the Seller expressly set forth in
Section 3 of this Agreement.
 
Section 5.               Conditions Precedent to Obligations of the Purchaser. 
The obligations of the Purchaser are subject to the satisfaction (or waiver by
the Purchaser) of the following conditions precedent:
 
(a)            The representations and warranties of the Seller contained herein
shall be true and correct as of the date hereof and the Settlement Date
(including as if made both on the date hereof and on the Settlement Date).
 
(b)            The Seller shall have complied with all of the Seller’s covenants
and agreements contained in this Agreement to be performed by the Seller on or
prior to the Settlement Date.
 
Section 6.                Conditions Precedent to Obligations of the Seller. 
The obligations of the Seller are subject to the satisfaction (or waiver by the
Seller) of the following conditions precedent:
 
(a)            The representations and warranties of the Purchaser contained
herein shall be true and correct as of the date hereof and the Settlement Date
(including as if made both on the date hereof and on the Settlement Date).
-5-

--------------------------------------------------------------------------------

(b)            The Purchaser shall have complied with all of the Purchaser’s
covenants and agreements contained in this Agreement to be performed by the
Purchaser on or prior to the Settlement Date.
 
Section 7.                Settlement and Settlement Date.
 
(a)            Delivery by the Seller.  The closing and settlement of the
Transaction shall take place on November 25, 2013 (the “Settlement Date”).  On
the Settlement Date, subject to the provisions of Section 6 hereof, the Seller
shall deliver the Warrant to the Purchaser (or, if the Seller cannot locate the
Warrant, a lost warrant affidavit from the Seller containing an indemnification
undertaking by the Seller in customary form).
 
(b)            Delivery by the Purchaser.  Subject to the provisions of Section
5 hereof, on the Settlement Date, the Purchaser shall deliver or cause to be
delivered the Purchase Price to the Seller to the account designated by the
Seller as set forth on Schedule I attached hereto.
 
Section 8.               Entire Agreement; Amendment and Modification.  This
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes any prior agreements between
the parties, written or oral.  This Agreement may be amended or modified only by
a writing signed by all parties hereto.


Section 9.                 Waiver.  Any of the terms or conditions of this
Agreement may be waived at any time by the party or parties entitled to the
benefit thereof, but only by a writing signed by the party or parties waiving
such terms or conditions.  No waiver of any provision of this Agreement or of
any rights or benefits arising hereunder shall be deemed to constitute or shall
constitute a waiver of any other provision of this Agreement (whether or not
similar), nor shall any such waiver constitute a continuing waiver, unless
otherwise expressly provided in writing.


Section 10.            Governing Law; Jurisdiction and Venue.  This Agreement is
made under and shall be governed by the laws of the State of New York without
giving effect to the principles of conflicts of laws or choice of laws thereof. 
The parties hereto expressly agree that, with respect to any dispute, litigation
or other matter relating to or arising out of the relationships contemplated by
this Agreement, exclusive jurisdiction and venue thereof shall be in the Federal
Court of the United States located in the Southern District of New York, and
each of the parties hereto hereby expressly (i) consents to the exclusive
jurisdiction and venue of such Court, (ii) agrees that all claims with respect
to any such action or proceeding shall be heard and determined in such Court,
(iii) irrevocably waives any defense of an inconvenient forum to the maintenance
of any action or proceeding in such Court, (iv) consents to service of process
by mailing or delivering such service to the party at its respective principal
business address and (v) agrees that a final judgment in any such action or
proceeding from which there is no further appeal shall be conclusive and may be
enforced in any other jurisdictions by suit on the judgment or in any manner
provided by law.


Section 11.            Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY LAWSUIT, PROCEEDING OR ACTION TO ENFORCE OR
DEFEND ANY RIGHT UNDER THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR TO BE DELIVERED IN CONNECTION WITH THIS AGREEMENT AND
AGREES THAT ANY LAWSUIT, PROCEEDING OR ACTION WILL BE TRIED BEFORE A JUDGE AND
NOT BEFORE A JURY.
-6-

--------------------------------------------------------------------------------

Section 12.             Notices.  Notices required or permitted to be given
under this Agreement shall be in writing and shall be deemed given (i) when
personally delivered, (ii) one Business Day after being sent by FedEx or other
internationally recognized overnight delivery service or (iii) when sent by
electronic mail.  All notices shall be addressed to the parties as follows:


If to the Seller:


c/o Cerberus Capital Management, L.P.
875 Third Avenue
New York, NY 10022
Attention:  Mark A. Neporent, Senior Managing Director, Chief Operating
Officer and General Counsel
Email: mneporent@cerberuscapital.com


with a required copy to:


Lowenstein Sandler LLP
1251 Avenue of the Americas
New York, NY 10020
Attention:  Robert G. Minion, Esq.
Email:  rminion@lowenstein.com
Fax:  646.414.6930


If to the Purchaser:


Motorcar Parts of America, Inc.
2929 California Street
Torrance, California 90503
Attention: Michael M. Umansky, Esq.
Email: mumansky@motorcarparts.com
Fax:


Section 13.              Assignment; Binding Effect.  No party hereto may
transfer, sell, encumber, appoint agents with respect to, or assign its rights
or obligations under this Agreement in whole or in part without the prior
written consent of the other party to this Agreement.  Without limiting any
other rights or remedies of the parties, any assignment by a party in violation
of the foregoing shall be of no force and effect and void ab initio.


Section 14.            Further Assurances.  In the event that any additional
agreements, instruments or other actions are required in the reasonable opinion
of any of the parties hereto in order to effectuate the intents and purposes of
this Agreement and the Transaction, each of the parties hereto shall prepare,
execute and deliver such additional agreements and other instruments in mutually
acceptable form, and take such other further actions as may be required to carry
out the provisions of this Agreement and consummate and make effective the
Transaction.
-7-

--------------------------------------------------------------------------------

Section 15.            Counterparts; Facsimiles.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Signatures on this
Agreement may be conveyed by facsimile or other electronic transmission and
shall be binding upon the parties so transmitting their signatures. 
Counterparts with original signatures shall be provided to the other parties
following the applicable facsimile or other electronic transmission; provided
that failure to provide the original counterpart shall have no effect on the
validity or the binding nature of this Agreement.


Section 16.            Severability.  If any provision of this Agreement shall
be held to be illegal, invalid or unenforceable under any applicable law, then
such provision shall be deemed modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification shall render it legal,
valid and enforceable, then this Agreement shall be construed as if not
containing such provision, and the rights and obligations of the parties shall
be construed and enforced accordingly.


Section 17.             No Strict Construction.  This Agreement has been jointly
drafted by the parties hereto, after negotiations and consultations with their
respective counsel.  This Agreement shall not be construed more strictly against
one party than against the other party.


Section 18.             Headings and Captions.  Headings and captions of this
Agreement are for convenience of reference only and are not to be construed in
any way as part of this Agreement or in the interpretation of this Agreement.


Section 19.            United States Dollars.  All payments pursuant to this
Agreement shall be made in United States dollars.


Section 20.            Public Announcements.  Without the prior written consent
of the other party, no party to this Agreement shall, directly or indirectly,
make or cause to be made, any press release, filing or other public disclosure
that discloses or reveals the identity of the other party to this Agreement (or
its Affiliates) or files or discloses this Agreement or any of the terms hereof,
provided, however, that a party may disclose such information if required by
applicable law, regulation or legally binding request by any regulatory
authority, after consultation with the other party and after being advised by
its outside legal counsel that such disclosure is so legally required, provided,
further, that in such event the disclosing party shall, except to the extent
advanced notice of such disclosure would cause the disclosing party to violate
applicable law or regulation, provide advance notice of such disclosure to the
other parties together with a copy of the anticipated disclosure (or such
portions thereof that relate to the other party or to the terms of this
Agreement), give the other party the opportunity to reasonably comment on such
portions of the disclosure and incorporate such comments to such disclosure.
-8-

--------------------------------------------------------------------------------

Section 21.             Remedies.  In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Purchaser and the Seller shall be entitled to specific performance under
this Agreement.  The parties hereby agree that, in any action for specific
performance of this Agreement, it shall not assert or shall waive the defense
that a remedy at law would be adequate.


[signature page follows]
 
-9-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 
 
SELLER:
 
 
 
CERBERUS BUSINESS FINANCE, LLC
 
 
 
 
 
By:
/s/ Daniel Wolf
 
 
 
Name: Daniel Wolf
 
 
Title     President
 



 
PURCHASER:
 
 
 
MOTORCAR PARTS OF AMERICA, INC.
 
 
 
 
 
By:
/s/ Selwyn Joffe
 
 
 
Name: Selwyn Joffe
 
 
Title:   Chief Executive Officer

 



--------------------------------------------------------------------------------